HOLLISTER, J.:
There was no personal liability on the part of the defendant to the plaintiffs. This, for the reason that the estate, divested by the statutes of its chattel qualities, was no longer an asset in the hands of the administrator. The title was in the heir of the deceased, William Pape, subject to the dower rights of his widow, and from the heir the administrator could not take it except for the sole purpose of selling it in the manner prescribed by law to pay the decedent’s debts; and he could take the title for this purpose, not as one having any in*255terest in it, but as a convenient instrument or conduit by whom and through whom the title could be passed from the heir to the purchaser. In this view of the matter the liability to the plaintiffs for rent and taxes attaches to the dowress and the heir as assignees of the lease by operation of law; and .for rents collected by the defendant from portions of the property not used for hotel purposes, he is liable to the heir and dowress, as their agent, or, if such agency is disaffirmed by the minor,then as their tenant.
M. F. Galvin, and E. P. Bradstreet, for plaintiffs.
Wm. L. Avery and F. J. Moormann, contra.
Affirmed by Circuit Court.